IN THE SUPREME COURT OF IOWA
                            No. 77 / 07–0468

                        Filed September 5, 2008


HOLSTEIN ELECTRIC and INTEGRITY
MUTUAL INSURANCE COMPANY,

      Appellants,

vs.

JAY BREYFOGLE,

      Appellee.



      Appeal from the Iowa District Court for Polk County, Robert J.

Blink, Judge.



      An employer and its insurance carrier appeal from the district

court’s ruling affirming an adverse decision of the workers’ compensation

commissioner. AFFIRMED.



      D. Brian Scieszinski of Bradshaw, Fowler, Proctor & Fairgrave,
P.C., Des Moines, for appellants.



      Steven D. Hamilton of Hamilton Law Firm, P.C., Storm Lake, for

appellee.
                                         2

WIGGINS, Justice.

       In this appeal we hold an injury to the wrist is to be compensated

as an injury to the arm under Iowa Code section 85.34(2)(m) (2003).

Additionally, because substantial evidence supports the commissioner’s

decision, we affirm the judgment of the district court.

       I. Background Facts and Proceedings.

       Holstein Electric employed Jay Breyfogle as an electrician from
1998 until 2004. His employment required heavy lifting, running power

tools, swinging sledgehammers, and various other manual tasks.                   On

July 16, 2002, as Breyfogle grabbed some conduit, he heard his wrist

pop.   Shortly after he heard the noise, his wrist swelled.            A physician

diagnosed Breyfogle with Kienbock’s disease, which is avascular necrosis

of the carpal lunate. The carpal lunate is a bone located in the wrist.

       Breyfogle was referred to a hand specialist, Dr. Tiedeman.

Breyfogle had seen Dr. Tiedeman on three separate occasions at the time

of his compensation hearing. During the first visit Dr. Tiedeman agreed

with the prior diagnosis of Kienbock’s disease after taking x-rays of

Breyfogle’s     wrist.   During   that       visit   Breyfogle   reported   he   had

intermittent discomfort in his wrist, particularly with activity, and he
wore a brace at work and periodically at night. Dr. Tiedeman explained

several treatment options, one being surgery, but noted surgery was only

a salvage procedure and that Breyfogle’s wrist would never be normal or

fully functional again. Dr. Tiedeman released Breyfogle to work without

restrictions.

       On Breyfogle’s second visit to Dr. Tiedeman, Breyfogle reported he

was still experiencing occasional discomfort in his wrist with activity, and

he still wore the splint intermittently. Repeat x-rays of Breyfogle’s wrist

were taken and did not show any further progression or change from his
                                     3

February x-rays. Dr. Tiedeman again opined Breyfogle’s symptoms did

not warrant surgical intervention at that time because surgery would not

produce a normal wrist.      Dr. Tiedeman allowed Breyfogle to return to

work without restrictions but advised him to avoid heavy lifting, forceful

use, and the extremes of motion.

      Breyfogle returned to Dr. Tiedeman for a third visit in September

2003. Breyfogle reported his symptoms remained unchanged and he had
occasional discomfort in his wrist with more vigorous use. Dr. Tiedeman

took range-of-motion measurements and opined Breyfogle’s condition

was unchanged and fairly stable, but that the damage to his wrist was

irreversible.     Dr. Tiedeman opined Breyfogle had reached maximum

medical improvement. He further opined Breyfogle suffered a nineteen

percent impairment to his right wrist based on the AMA Guides to the

Evaluation of Permanent Impairment and due to the residual loss of

motion in his wrist as well as the loss of carpal height and strength. Dr.

Tiedeman recommended continued conservative treatment.

      Breyfogle saw Dr. Herrera, a neurologist, in November at the

request of his employer. Breyfogle reported he was about fifty percent

improved and had been stable for the previous six months. On a pain
scale of zero to ten, Breyfogle indicated his wrist pain would vary from a

zero to a ten and that when he had severe pain it would go away in three

to four minutes.       Dr. Herrera performed range-of-motion tests and

opined Breyfogle suffered eight percent impairment to his right upper

extremity.      He broke that down into a one percent impairment of the

upper extremity, three percent for wrist flexion, one percent for ulnar

deviation, and three percent for radial deviation. Dr. Herrera also based

his opinion on the AMA Guides.
                                      4

        Next Breyfogle saw Dr. O’Neil, an orthopedic surgeon, in June

2004.     Dr. O’Neil agreed with the impairment rating Dr. Tiedeman

assigned.     In his testimony, Dr. O’Neil admitted he did not know how

Dr. Tiedeman arrived at his opinion, but that even if the AMA Guides did

not provide a nineteen percent impairment rating, the rating was

reasonable based on Breyfogle’s stage four Kienbock’s disease.

        Because section 85.34(2) does not specify whether a wrist injury
should be compensated as a scheduled injury to the arm or hand, the

workers’ compensation deputy commissioner concluded Breyfogle’s wrist

injury should be compensated as an injury to the arm. The deputy gave

more weight to Dr. Tiedeman’s testimony.           The deputy went on to

conclude Breyfogle suffered a nineteen percent impairment to his right

arm.

        The   employer   and   its   insurance   carrier   appealed   to   the

commissioner.      The commissioner agreed that an injury to the wrist

should be compensated as an injury to the arm. The commissioner also

upheld the impairment rating.

        The employer and its insurance carrier filed a petition for judicial

review. The district court made a legal conclusion that an injury to the
wrist should be compensated as an arm injury, not a hand injury. The

district court also upheld the agency’s impairment rating.

        The employer and insurance carrier appeal.

        II. Issues.

        The employer and the insurance carrier raise two issues on appeal:

first, whether an injury to the wrist should be compensated as an injury

to the hand under section 85.34(2)(l) or as an injury to the arm under

section 85.34(2)(m) and second, whether substantial evidence supports

the commissioner’s finding of impairment.
                                       5

         III. Scope of Review.

         The   standard    upon   which    we   review   a   decision   of   the

commissioner is governed by section 17A.19(10). It is well settled that

“ ‘[t]he interpretation of workers’ compensation statutes and related case

law has not been clearly vested by a provision of law in the discretion of

the agency.’ ” Lakeside Casino v. Blue, 743 N.W.2d 169, 173 (Iowa 2007)

(citation omitted).       Accordingly, we will not give the commissioner’s
interpretation of the law deference and are free to substitute our own

judgment. Id.; see also Iowa Code § 17A.19(10)(c).

         As to the agency’s factual determinations, we determine whether

the findings are based on “substantial evidence in the record before the

court when that record is viewed as a whole.” Iowa Code § 17A.19(10)(f).

Substantial evidence is defined as

         [T]he quantity and quality of evidence that would be deemed
         sufficient by a neutral, detached, and reasonable person, to
         establish the fact at issue when the consequences resulting
         from the establishment of that fact are understood to be
         serious and of great importance.

Iowa Code § 17A.19(10)(f)(1).          Factual determinations in workers’

compensation cases are “ ‘clearly vested by a provision of law in the

discretion of the agency,’ ” and so is the application of the law to those

facts.    Mycogen Seeds v. Sands, 686 N.W.2d 457, 465 (Iowa 2004)

(citation omitted). By applying the “substantial evidence” standard to the

agency’s fact finding, we are giving the agency appropriate discretion. Id.

When reviewing an agency’s application of the law to the facts, we reverse

only when the agency’s application is “irrational, illogical, or wholly

unjustifiable.” Id. This standard of review affords appropriate deference

to the agency. Id.
                                     6
     IV. Whether a Wrist Injury is Compensated as an Injury to the
Hand or to the Arm.

      The scheduled injuries contained in the Code applicable to this

appeal are as follows:

      l. For the loss of a hand, weekly compensation during one
      hundred ninety weeks.

      m. The loss of two-thirds of that part of an arm between the
      shoulder joint and the elbow joint shall equal the loss of an
      arm and the compensation therefor shall be weekly
      compensation during two hundred fifty weeks.

Iowa Code § 85.34(2)(l), (m). The Code is silent as to whether a wrist is

part of the hand or the arm for purposes of a scheduled injury.

Therefore, we must determine whether the Code compensates a wrist

injury as an injury to the hand or an injury to the arm. This requires us

to construe sections 85.34(2)(l) and 85.34(2)(m).

      We must determine whether the language of the statute is

ambiguous before engaging in statutory construction. State v. Spencer,

737 N.W.2d 124, 129 (Iowa 2007). If reasonable persons could disagree

on a statute’s meaning, it is ambiguous. Id. “ ‘Ambiguity may arise in

two ways: (1) from the meaning of particular words; or (2) from the

general scope and meaning of a statute when all its provisions are

examined.’ ” Id. (quoting IBP, Inc. v. Harker, 633 N.W.2d 322, 325 (Iowa

2001)).   Under the statutory scheme of section 85.34(2), reasonable

persons could disagree as to whether the legislature considered a wrist

injury as an injury to the hand or to the arm.

      We look to the intent of the legislature to resolve this ambiguity.

See State v. Wiederien, 709 N.W.2d 538, 541 (Iowa 2006). In interpreting

a statute, we look for “an interpretation that is reasonable, best achieves

the statute’s purpose, and avoids absurd results.” State v. Bower, 725

N.W.2d 435, 442 (Iowa 2006).
                                        7

         The   legislature   enacted   the   workers’    compensation   statute

primarily for the benefit of the worker and the worker’s dependents.

Cedar Rapids Cmty. Sch. v. Cady, 278 N.W.2d 298, 299 (Iowa 1979).

Therefore, we apply the statute broadly and liberally in keeping with the

humanitarian objective of the statute.           Id.    We will not defeat the

statute’s beneficent purpose by reading something into it that is not

there, or by a narrow and strained construction. Id.
         The wrist is the joint located between the hand and the arm. The

distal point of the wrist is the point between the wrist bones and the

hand bones. The proximal point of the wrist is the point between the

wrist bones and the arm bones. In the past when faced with analogous

situations, this court has looked to the proximal point of the joint to

classify an injury under the workers’ compensation statutes.            Lauhoff

Grain Co. v. McIntosh, 395 N.W.2d 834, 839–40 (Iowa 1986) (holding an

injury to the hip joint is compensated as an injury to the body as a

whole); Second Injury Fund v. Nelson, 544 N.W.2d 258, 269–70 (Iowa

1995) (holding an injury to the shoulder joint is compensated as an

injury to the body as a whole).              One rationale for reaching this

conclusion is that the workers’ compensation statute is to be construed
in favor of the worker.        Lauhoff Grain Co., 395 N.W.2d at 839.        By

choosing the proximal point of a joint to classify an injury, the worker’s

impairment rating is applied to a higher number of maximum weeks of

compensation than if we classify the injury using the distal point of the

joint.

         To be consistent with our prior cases, we look at the proximal side

of the wrist joint and hold an injury to the wrist is to be compensated as

an injury to the arm. By construing an injury to the wrist as an injury to

the arm, a worker’s compensation is based on a 250-week maximum,
                                     8

rather than a 190-week maximum for an injury to the hand. Compare

Iowa Code § 85.34(2)(m), with id. § 85.34(2)(l). This construction of the

statute is consistent with our prior decisions finding the legislative intent

behind the workers’ compensation statute is to apply this law broadly

and liberally in favor of a worker when an ambiguity exists. Accordingly,

as a matter of law a wrist injury is compensated as an injury to the arm

under section 85.34(2)(m).

    V. Whether      Substantial    Evidence               Supports       the
Commissioner’s Finding of Impairment.

         The employer and its insurance carrier claim the commissioner

should have rendered an award to Breyfogle consistent with Dr. Herrera’s

rating rather than the ratings of doctors Tiedeman and O’Neil. As the

trier of the facts, it is the commissioner’s duty to determine the

credibility of the witnesses, weigh the evidence, and decide the facts in

issue.    Arndt v. City of Le Claire, 728 N.W.2d 389, 395 (Iowa 2007).

Doctors Tiedeman and O’Neil rated Breyfogle’s injury as a nineteen

percent impairment, a rating well within the range of impairment

contained in the Guides. Although the commissioner could have chosen

to adopt Dr. Herrera’s opinion, the commissioner decided the ratings by

doctors Tiedeman and O’Neil were entitled to the greater weight of the

evidence. Therefore, substantial evidence supported the commissioner’s

decision.

         VI. Disposition.

         Having found that an injury to the wrist should be compensated as

an injury to the arm under section 85.34(2)(m) and that substantial

evidence supports the commissioner’s rating, we affirm the judgment of

the district court.

         AFFIRMED.